966 F.2d 1443
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Lamar PERRYMAN, Petitioner-Appellant,v.Raymond M. MUNCY;  Attorney General of Virginia;  CircuitCourt of Richmond, Respondents-Appellees.
No. 91-7702.
United States Court of Appeals,Fourth Circuit.
Submitted:  April 16, 1992Decided:  June 5, 1992

Appeal from the United States District Court for the Eastern District of Virginia, at Richmond.  Richard L. Williams, District Judge.  (CA-89-501-R)
Lamar Perryman, Appellant Pro Se.
Robert B. Condon, Assistant Attorney General, Richmond, Virginia, for Appellee.
E.D.Va.
DISMISSED.
Before SPROUSE and WILKINS, Circuit Judges, and BUTZNER, SeniorCC  OPINION
PER CURIAM:


1
Lamar Perryman seeks to appeal the district court's order refusing habeas corpus relief pursuant to 28 U.S.C. § 2254 (1988).  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we deny a certificate of probable cause to appeal and dismiss the appeal on the reasoning of the district court.*  Perryman v. Muncy, No. CA-89-501-R (E.D. Va.  Sept. 27, 1990 and Sept. 16, 1991).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

DISMISSED


*
 We deny Perryman's Motion for a Subpoena Duces Tecum and Motion to Amend